DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement is made to Applicant’s response filed 12/01/2020.
	Claims 46-67 are pending.
	Claims 56-67 remain withdrawn as being drawn to non-elect groups or species. 
	Claim 46 is currently amended to include a property of the polymer.
	Claims 46-55 are currently under consideration to the extent that they read upon Applicant’s elected species.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 46-55 (all claims currently under consideration) is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Davies et al (WO 2009/019519).
Davies teaches an article, such as a catheter, shunt, corneal implant, joint implant, etc., comprising the polymer taught by Davies (see entire document, for instance, page 2, first paragraph).  Davies teaches that the polymer is selected from the group that includes a homopolymer of instant structure 5 (see entire document, for instance, table 2, structure 5).  It is noted that the way the polymer acts is a property of the polymer, and therefore, would be present in the identical polymer of the prior art.  
Response to Arguments and Declaration
	Applicant argues in the remarks and declaration filed 04/21/2021 that the prior art did not actually test the polymers expressly taught in the prior art, and therefore, it would require further testing in order to determine which polymers were best, which would work, and which polymers would not work.  Applicant’s argument is not found persuasive.  First, Davies expressly recites the instantly claimed and elected species of polymer.  Second, Davies expressly teaches that the polymer of Davies are applied to surfaces to reduce infection and contamination, and are useful with medical devices such as shunts, corneal implants, prosthetic joints, etc., and that this is the goal of the invention (see Davies, page 2, first paragraph).  Based on these teaches of Davies, one would immediately envisage the expressly taught polymer of Davies as a coating for a shunt, corneal implant, or prosthetic joint, as this is the expressly articulated goal of Davies.  Therefore, Applicant’s argument is not found persuasive.  While there are teachings of arrays and analysis of the polymers, the goal is to utilize the polymers for direct application.  
	Further, it is noted that Applicant’s elected species of polymer is expressly taught by Davies.  Further, the reference itself identifies that the ultimate purpose is to coat the 
	It is further noted that the bacterial resistance of the polymer is a property of the polymer therefore, since the polymer is anticipated, when utilized in the same way, it would necessarily have the same properties, assuming that Applicant has not excluded some essential subject matter from the instant claims.  
It is additionally noted that MPEP 2121(III) states “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 46-55 (all claims currently under consideration) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,981,068. Although the claims at issue are not identical, they are not patentably distinct from each other because the article of the ‘068 patent directly overlaps with the instantly claimed article.
Response to Arguments
	Applicant argues in the response filed 04/21/2021 that the double patenting rejection should be held in abeyance until the claims are otherwise in condition for allowance.  Applicant’s argument is not found persuasive, and the rejection is therefore maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TREVOR LOVE/Primary Examiner, Art Unit 1611